
	

113 HR 4594 IH: Afghan Allies Protection Extension Act
U.S. House of Representatives
2014-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4594
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2014
			Mr. Blumenauer (for himself, Mr. Kinzinger of Illinois, Ms. Gabbard, Mr. Hastings of Florida, Mr. Poe of Texas, Mr. Stivers, Mr. Smith of Washington, Mr. Hunter, Mr. Engel, and Mr. Reichert) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide for a 1-year extension of the Afghan Special Immigrant Visa Program, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Afghan Allies Protection Extension Act.
		2.Extension and expansion of Afghan Special Immigrant Visa ProgramSection 602(b) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended—
			(1)in paragraph (2)—
				(A)in subparagraph (A)—
					(i)by amending clause (ii) to read as follows:
						
							(ii)was or is employed in Afghanistan on or after October 7, 2001, for not less than 1 year—
								(I)by, or on behalf of, the United States Government;
								(II)by, or on behalf of, an organization or entity closely associated with the United States mission in
			 Afghanistan that has received United States Government funding through an
			 official and documented contract, award, grant, or cooperative agreement,
			 including the International Security Assistance Force; or
								(III)by, or on behalf of, a media or nongovernmental organization headquartered in the United States;;
					(ii)in clause (iii), by striking the United States Government and inserting an entity or organization described in clause (ii); and
					(iii)in clause (iv), by striking by the United States Government and inserting described in clause (ii); and
					(B)by amending subparagraph (B) to read as follows:
					
						(B)Family membersAn alien is described in this subparagraph if the alien is—
							(i)the spouse or minor child of a principal alien described in subparagraph (A) who is accompanying or
			 following to join the principal alien in the United States; or
							(ii)
								(I)the spouse, child, parent, or sibling of a principal alien described in subparagraph (A), whether
			 or not accompanying or following to join; and
								(II)has experienced or is experiencing an ongoing serious threat as a consequence of the qualifying
			 employment of a principal alien described in subparagraph (A).; and
				(2)in paragraph (3), by amending subparagraph (D) to read as follows:
				
					(D)Additional fiscal yearsFor each of fiscal years 2014 and 2015, the total number of principal aliens who may be provided
			 special immigrant status under this section may not exceed 3,000 per year,
			 except that—
						(i)notwithstanding subparagraph (C), any unused balance of the total number of principal aliens who
			 may be provided special immigrant status in fiscal years 2014 and 2015 may
			 be carried forward and provided through December 31, 2016;
						(ii)the 1-year period during which an alien must have been employed in accordance with paragraph
			 (2)(A)(ii) shall be the period from October 7, 2001, through December 31,
			 2014; and
						(iii)the principal alien seeking special immigrant status under this subparagraph shall apply to the
			 Chief of Mission in accordance with paragraph (2)(D) not later than
			 December 31, 2015..
			
